This appeal comes before us upon the same record as the appeal in State, use of Gemundt v. Shipley, No. 12, of the present docket. The two suits were brought for damages for injuries occasioned by the same accident, and the pleadings and evidence are the same in both cases, and the appeals were by agreement heard together.
We affirmed the judgment in Gemundt's case for the reasons set out in our opinion filed therein. Without repeating what we there said we will affirm the judgment in the present case for the same reasons.
Judgment affirmed with costs.
(Decided February 19th, 1904.)